Case 1:16-cv-00041-CFC Document 371 Filed 07/07/20 Page 1 of 2 PageID #: 15343




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

 F’REAL FOODS, LLC and                        )
 RICH PRODUCTS CORP.,                         )
                                              )
               Plaintiffs,                    )
                                              )
 v.                                           )   C.A. No. 16-41-CFC
                                              )   (consolidated)
 HAMILTON BEACH BRANDS, INC.,                 )
 and HERSHEY CREAMERY CO.,                    )
                                              )
               Defendants.                    )
                                              )

 DEFENDANTS’ UNOPPOSED MOTION AND PROPOSED ORDER FOR
       EXTENSION OF TIME TO FILE NOTICE OF APPEAL
         Pursuant to Federal Rule of Appellate Procedure 4(a)(5), Defendants

Hamilton Beach Brands, Inc. and Hershey Creamery Company (“Defendants”)

respectfully move this Court to extend the deadline to file a notice of appeal to July

23, 2020. Given the conditional nature of the Court’s Order disposing of the parties’

remaining motion that tolled the appeal deadline (D.I. 367), Defendants respectfully

request agreement from the Court on the date by which they have to appeal under

Federal Rule of Appellate Procedure 4(a)(4)(A). Thus, Defendants respectfully

submit that the 30-day timeline for appeal should begin to run as of June 23, 2020,

upon the filing of Plaintiff f’real Foods LLC’s Response to the Court’s Conditional

Denial of Defendants’ Motion for a New Trial on Lost Profits or Remittitur (D.I.

368). In addition, the extension will provide additional time for the remaining

124590576.1
Case 1:16-cv-00041-CFC Document 371 Filed 07/07/20 Page 2 of 2 PageID #: 15344




pending motions to be decided by the Court so that all appealable issues may be

addressed in any Notice of Appeal filed by either party.             Thus, Defendants

respectfully request that the Court extend the deadline for the parties to file a notice

of appeal to July 23, 2020.

         Pursuant to D. Del. LR 7.1.1, parties have conferred and Plaintiffs do not

oppose this motion.



                                               FAEGRE DRINKER BIDDLE &
                                               REATH LLP
 Dated: July 7, 2020
                                                  /s/ Francis DiGiovanni
                                               Francis DiGiovanni (#3189)
                                               Thatcher A. Rahmeier (#5222)
                                               222 Delaware Avenue, Suite 1410
                                               Wilmington, DE 19801
                                               (302) 467-4200
                                               francis.digiovanni@faegredrinker.com
                                               thatcher.rahmeier@faegredrinker.com

                                               Attorneys for Defendants


         SO ORDERED this ______ day of July, 2020, that the deadline for the

parties to file a notice of appeal shall be July 23, 2020.



                                                 United States District Judge




                                           2
124590576.1
